UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1135



REGINALD O. MOORE,

                                               Plaintiff - Appellee,

          versus


WILLIAM J. GUIDICE,

                                              Defendant - Appellant,
          and


UNITED INTERNATIONAL INVESTIGATIVE SERVICES,
INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. William T. Prince, Magistrate
Judge. (CA-01-1886-A)


Submitted:   October 3, 2003             Decided:   November 25, 2003


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Deso, DESO, THOMAS, BUCKLEY & STIEN, P.C., Washington,
D.C., for Appellant. Elaine Charlson Bredehoft, Jennifer A. Hess
Smith, CHARLSON BREDEHOFT, P.C., Reston, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In this cross-appeal, William J. Guidice appeals from the

magistrate judge’s order denying his motion for a new trial after

a jury awarded $200,000 in compensatory damages to Plaintiff

Reginald O. Moore on his defamation claim.*       We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Moore v. Guidice, No. CA-01-

1886-A (E.D. Va. filed Dec. 13, 2002 & entered Dec. 17, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).


                                   2